Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Applicant’s response filed 11 Feb 2022 amends claims 1, 2, 8, and 9; cancels claims 3-7 and 10-12; thereby providing claims 1, 2, 8, and 9 pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (US 2019/0260992).
[Claim 1] Jin discloses an image processing apparatus comprising: 
	circuitry ([0057] device 100; [0079] device 200) configured to determine a coding unit CU split structure for luminance ([0069] partitioning operations for the luma block), 
	determine a CU split structure for chroma separately from the determination of the split structure for luminance ([0063] encoder 110 may independently perform partitioning of the luma block and partitioning of the chroma block), 
the determination of the CU split structure for chroma including determining whether the CU split structure for chroma becomes a minimum size for chroma ([0117] a size of each partition of the chroma block 520 may be equal to or greater than a size of each partition of the luma block 510 corresponding thereto.)
in at least one of a vertical direction or a horizontal direction ([0104] For example, as illustrated in FIG. 10, the luma block 310 or the chroma block 320 may be partitioned in a vertical direction, based on the partition shape information indicating partitioning in the vertical direction. Also, the luma block 310 or the chroma block 320 may be partitioned in a horizontal direction, based on the partition shape information indicating partitioning in the horizontal direction. Also, the luma block 310 or the chroma block 320 may be partitioned in horizontal and vertical directions, based on the partition shape information indicating partitioning in the horizontal and vertical directions.)
due to splitting of coding tree unit for chroma (Fig. 3; [0055] According to the block shape and the partition shape, a size of a coding unit included in the largest coding unit may be variously set.) 
prohibit calculation of a cost for the CU split structure for chroma ([0069] According to an embodiment, whether to partition the chroma block by using partitioning information about the luma block and whether to partition the chroma block equally to the luma block at points corresponding to respective partitioning operations for the luma block or whether to discontinue partitioning may be determined based on R-D cost calculation), 
on the basis of the determination that the CU split structure for chroma becomes the minimum size ([0066] when the merge information about the current chroma block indicates ‘1’, partitioning of the current chroma block may be discontinued) and  
encode an image with the CU split structure for luminance and the CU split structure for chroma to generate an encoded stream ([0075] The transmitter 120 according to an embodiment may output, in the form of bitstream, image data of a coding unit encoded based on at least one coding unit determined by the encoder 110 and coding mode information according to each of coding units, and may information the bitstream to a decoding device.).

[Claim 2] Jin discloses the image processing apparatus according to claim 1, wherein the minimum size for chroma is a size of 2 x 2, 4 x 2, or 2 x 4 ([0249] According to an embodiment, the reference data unit may have a predetermined size and shape. According to an embodiment, the reference data unit may include M×N samples. Herein, M and N may be equal values, and may be integers expressed as multipliers of 2. That is, the reference data unit may have a square or non-square shape, and may be an integer number of coding units.).


	For claims 8 and 9, Jin discloses the claimed limitations as discussed for corresponding limitations in claims 1 and 2.

Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive. 
Applicant argues “Jin fails to teach that the encoder 110 is configured to "determine a CU split structure for chroma separately from the determination of the split structure for luminance, the determination of the CU split structure for chroma including determining whether the CU split structure for chroma becomes a minimum size for chroma in at least one of a vertical direction or a horizontal direction due to splitting of coding tree unit for chroma, prohibit calculation of a cost for the CU split structure for chroma on the basis of the determination that the CU split structure for chroma becomes the minimum size, and encode an image with the CU split structure for luminance and the CU split structure for chroma to generate an encoded stream” (Remarks, 6). However, Jin discloses to prohibit calculation of a cost for the CU split structure for chroma ([0069] According to an embodiment, whether to partition the chroma block by using partitioning information about the luma block and whether to partition the chroma block equally to the luma block at points corresponding to respective partitioning operations for the luma block or whether to discontinue partitioning may be determined based on R-D cost calculation), on the basis of the determination that the CU split structure for chroma becomes the minimum size ([0066] when the merge information about the current chroma block indicates ‘1’, partitioning of the current chroma block may be discontinued). Accordingly, Jin teaches the newly amended claim limitations.

.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rosewarne; Christopher James	US 20180270481 A1	METHOD, APPARATUS AND SYSTEM FOR ENCODING AND DECODING THE TRANSFORM UNITS OF A CODING UNIT
ROSEWARNE; CHRISTOPHER JAMES	US 20150326883 A1	Method, apparatus and system for encoding and decoding the transform units of a coding unit
Chen; Ying et al.	US 20120230421 A1	TRANSFORMS IN VIDEO CODING
Zhou; Minhua	US 20120183080 A1	METHOD AND APPARATUS FOR A LOW COMPLEXITY TRANSFORM UNIT PARTITIONING STRUCTURE FOR HEVC
Panusopone; Krit et al.	US 20120177116 A1	Efficient Transform Unit Representation
Park; Seung Wook et al.	US 20100086034 A1	METHOD AND AN APPARATUS FOR PROCESSING A VIDEO SIGNAL
Sekiguchi; Shunichi et al.	US 20080170615 A1	MOVING IMAGE DECODING DEVICE AND MOVING IMAGE DECODING METHOD

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485